Citation Nr: 0706634	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for service-connected hepatitis C.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from April 1969 to 
October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by which the RO denied 
entitlement to TDIU and granted entitlement to service 
connection for hepatitis C to which it assigned a 10 percent 
disability rating.  Regarding hepatitis C, the veteran 
contested the initial rating assigned, and the RO 
subsequently granted a 40 percent rating.  Although each 
increase represents a grant of benefits, a decision awarding 
a higher rating, but less that the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this matter continues before the 
Board.

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in November 2006.  Although he 
was notified of the time and date of the hearing by mail sent 
to his last known address, he failed to appear for that 
hearing and neither furnished an explanation for his failure 
to report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2006), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's hepatitis C is manifested by no more than daily 
fatigue, right upper quadrant abdominal pain, tenderness, and 
normal liver function tests.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 40 percent for the veteran's service-
connected hepatitis C have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West. 2002); 38 C.F.R. §§ 4.3, 4.4, 4.114, 
Diagnostic Code 7345 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in March and April 2002 and March 2006 letters, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also advised the veteran to 
identify any additional information that he felt would 
support his claim and effectively informed him to provide any 
relevant information in his possession.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  Via the 
March 2006 letter, the RO notified the veteran of effective 
dates as mandated by the Court in Dingess/Hartman.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA, private, and Social Security 
Administration medical records.  The veteran has also been 
afforded several VA medical examinations in furtherance of 
this claim.  The veteran has not indicated that there is any 
outstanding medical evidence that has not already been 
associated with the claims file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected hepatitis C has been rated by 
the RO under the provisions of Diagnostic Code 7345.  
38 C.F.R. § 4.114.  

Under these criteria, nonsymptomatic chronic liver disease is 
rated as noncompensable (zero percent disabling).  A 10 
percent disability rating is assigned when chronic liver 
disease is manifested by intermittent fatigue, malaise, and 
anorexia; or by incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  A 20 percent rating is assigned for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restrictions or continuous 
medication; or for incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks, 
during the past 12-month period.  A 40 percent disability 
rating is assigned for daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly; or for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12-month 
period.  A 60 percent disability rating is awarded for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly; or 
for incapacitating episodes having a total duration of at 
least six weeks during the past 12-month period but not 
occurring constantly.  A 100 percent disability rating is 
awarded for near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).

In addition, under Diagnostic Code 7345 is the following 
Note:  For purposes of evaluating conditions under diagnostic 
code 7345, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.

On February 2003 VA medical examination, the veteran 
complained of right-sided abdominal pain, but there was no 
change in the color of the skin and eyes.  His appetite was 
good.  The examiner commented that a June 2002 ultrasound of 
the liver was within normal limits.  The examiner diagnosed 
hepatitis C.

A November 2003 liver biopsy indicated chronic hepatitis 
associated with moderate to severe inflammatory activity 
associated with cirrhosis.

On October 2004 VA liver examination, the examiner indicated 
that the veteran was taking no medication for his hepatitis 
C.  He experienced right-sided abdominal pain and elevated 
liver enzymes.  The veteran complained of anorexia and a 60-
pound weight loss in the previous year.  The examiner, in 
this regard, noted that the veteran was also receiving 
treatment for depression suggesting that the latter could 
also have had an impact upon the veteran's appetite.  The 
veteran reported easy fatigability but no nausea or vomiting.  
There was no jaundice.  The veteran was not on any special 
diet but stopped consuming alcohol 20 years prior.  On 
objective examination, the examiner noted that the veteran 
weighed 219 pounds and stood 70 inches tall.  There was no 
jaundice or liver problems, spider angiomata or edema, 
namely, no stigmata of hepatitis C or cirrhosis.  Examination 
of the abdomen revealed no ascites.  The veteran had a three-
fingerbreadth tender hepatomegaly but no splenomegaly.  The 
examiner diagnosed hepatitis C with very mild liver disease. 

On February 2006 VA liver examination report, the examiner 
noted that in February 2005, the veteran had a 2,220,000 
viral count and a liver function test indicated an ALT, a 
liver enzyme, of 142 with a normal "alk phos" and a normal 
bilirubin.  Post treatment in January 2006, the qualitative 
viral load was negative, and liver function tests had turned 
out normal.  A May 2005 ultrasound of a abdomen was 
compatible with cirrhosis and mild splenomegaly.  The veteran 
suffered chronic daily fatigue, mild pain in the right upper 
quadrant, and mild subjective tenderness in that area.  His 
appetite was good, and his weight was stable.  He had no 
other hepatitis C-related problems.  The examiner diagnosed 
hepatitis C in remission after treatment.

Because the veteran has been assigned a 40 percent evaluation 
for his service-connected hepatitis C, the Board will 
determine whether a 60 percent evaluation is warranted at any 
time during the appellate period.  

The veteran suffers daily chronic fatigue, but the record 
does not reflect malaise, hepatomegaly, anorexia, or 
incapacitating episodes, all of which are associated with a 
60 percent evaluation under Diagnostic Code 7345.  The Board 
acknowledges claims of weight loss in 2004.  This weight 
loss, however, has not necessarily been attributed to the 
veteran's hepatitis C.  The veteran does not display the 
manifestations associated with a 60 percent evaluation, and 
the veteran's hepatitis C, therefore, has not risen to the 
level of severity necessary for a 60 percent evaluation at 
any time during the appellate period.  A 60 percent 
evaluation is not warranted for any part of the appellate 
period.  38 C.F.R. § 4.114, Diagnostic Code 7345; Fenderson, 
supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected hepatitis C has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

An initial evaluation in excess of 40 percent for hepatitis C 
is denied.


REMAND

The veteran has not been fully apprised of the provisions of 
VCAA as they apply to his claim of entitlement to TDIU 
benefits.  The January 2003 VCAA letter sent to the veteran 
is inadequate in covering the information that must be 
imparted to a claimant of VA benefits.  As such, the veteran 
must be sent comprehensive VCAA notice that applies to this 
particular claim.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a VCAA notice 
pertinent to his claim of entitlement to 
TDIU benefits.  

2.  Readjudicate the issue on appeal, to 
include consideration of any additional 
evidence received.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


